Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 May 24, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Aquila NarragansettTax-Free Income Fund Post-Effective Amendment No. 28 to Registration Statement on Form N-1A (File Nos. 33-48696 and 811-6707) Ladies and Gentlemen: On behalf of Aquila NarragansettTax-Free Income Fund, a Massachusetts business trust (the “Fund”), we are hereby filing Post-Effective Amendment No. 28 to the registration statement on Form N-1A for the Fund (the “Amendment”) under the Securities Act of 1933, as amended (the “1933 Act”). The Amendment is being filed pursuant to Rule 485(a) under the 1933 Act to reflect the elimination of certain of the Fund’s fundamental investment policies, as approved by the Fund’s shareholders, and certain other updates to the Registration Statement.The Amendment is to be effective on July 26, 2013. Please call the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760 with any comments or questions relating to the filing. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
